  Case 2:18-cv-00497-DAK-EJF Document 28 Filed 11/29/18 Page 1 of 6



Jay L. Kessler (8550)
KESSLER LAW OFFICE, L.L.C.
Attorney for Richard Elliott and Magna Times, LLC
9087 West 2700 South
Suite 9
Magna, Utah 84044
Telephone: (801) 252-1400
Facsimile: (801) 252-1401
jaylkessler@yahoo.com
________________________________________________________________
                  IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF UTAH
                                CENTRAL DIVISION
________________________________________________________________
                                               :
KEITH F. BELL, PHD,                            :
              Plaintiff,                       :
v.                                             :
                                               : CASE No. 2:18-cv-00497-DPB
MAGNA TIMES LLC, RICHARD ELLIOTT,              :
EMILY GOULD, MAGNA TIMES,                      :
       Defendants.                             :
________________________________________________________________
                               MOTION TO DISMISS

      COME NOW the Defendants, Richard Elliott and Magna Times, LLC by
and through counsel undersigned, and submits this Motion to Dismiss this
lawsuit. A Memorandum in Support of this Motion is filed concurrently.
      DATED this 29th day of November, 2018.

                                  s/s Jay L. Kessler__________
                                  Jay L. Kessler, Esq.
   Case 2:18-cv-00497-DAK-EJF Document 28 Filed 11/29/18 Page 2 of 6



                           CERTIFICATE OF DELIVERY
       I hereby certify that on this 29th day of November, 2018, I sent via
electronically a true and correct copy of the foregoing Motion to Dismiss to the
following:

Julianne P. Blanch, Esq.
Grace S. Pusavat, Esq.
Parsons Behle & Latimer
JBlanch@parsonsbehle.com
GPusuvat@parsonsbehele.com

C. Ashley Callahan, Esq.
Acallahan@callahanlawoffices.com
Sent electronically

Joshua G. Jones, Esq.
jjones@jgjoneslaw.com
Sent electronically
                                         s/s Jay L. Kessler_________________
                                         Jay L. Kessler
   Case 2:18-cv-00497-DAK-EJF Document 28 Filed 11/29/18 Page 3 of 6



Jay L. Kessler (8550)
KESSLER LAW OFFICE, L.L.C.
Attorney for Richard Elliott and Magna Times, LLC
9087 West 2700 South
Suite 9
Magna, Utah 84044
Telephone: (801) 252-1400
Facsimile: (801) 252-1401
jaylkessler@yahoo.com
________________________________________________________________
                  IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF UTAH
                                CENTRAL DIVISION
________________________________________________________________
                                               :
KEITH F. BELL, PHD,                            :
              Plaintiff,                       :
v.                                             :
                                               : CASE No. 2:18-cv-00497-DPB
MAGNA TIMES LLC, RICHARD ELLIOTT,              :
EMILY GOULD, MAGNA TIMES,                      :
       Defendants.                             :
________________________________________________________________
            MEMORANDUM IN SUPPORT OF MOTION TO DISMISS

       COME NOW the Defendants, Richard Elliott and Magna Times, LLC by
and through counsel undersigned, and submits this Memorandum in Support of
Motion to Dismiss this lawsuit and states the following:
                             STATEMENT OF FACTS
       As outlined in the Plaintiff’s Complaint, the Plaintiff alleges the following
causes of action against Defendant Richard Elliott and Magna Times LLC:
Copyright Infringement; and Trademark Infringement.
1. The Plaintiff claims that Richard Elliott and Magna Times, LLC copied without
authorization original works of the Plaintiff without license, permission,
assignment, or attributing the work to the Plaintiff.
2. The works of the Plaintiff used by the Defendants include alleged statements
protected under copyright laws.
3. That the Defendants also used words or symbols allegedly protected by the
Lantham Act that are also alleged may confuse the public or are otherwise the
   Case 2:18-cv-00497-DAK-EJF Document 28 Filed 11/29/18 Page 4 of 6



sole property of the Plaintiff.
4. That the Plaintiff alleges that the violated copyright law and trademark
violations caused him damages and require the court to award attorney’s fees in
this matter.
                                    ARGUMENT
   1. THIS MATTER SHOULD BE DISMISSED PURSUANT TO RULE 12(b)
       OF THE FEDERAL RULES OF CIVIL PROCEDURE.
       Rule 12(b) (6) clearly states that
               Every defense to a claim for relief in any pleading must be asserted
       in the responsive pleading if one is required. But a party may assert the
       following defenses by motion:
               (6) Failure to state a claim upon which relief may be granted..

       The alleged incident as outlined by the Plaintiff against the Defendant
       occurred in December, 2015. (See Exhibit D of Plaintiff’s Amended
       Complaint).
       It is a matter of record in the United States Federal Bankruptcy Court in
       the Central District of Utah that the Defendant, Richard Elliott filed for
       Chapter 7 Bankruptcy in April 2017, and was granted a discharge in
       August 2017. (Bankruptcy Case # 17-23441). As such, the causes of
       action the Plaintiff has leveled against Mr. Elliott must be dismissed.
       a. Section 727 of the Federal Bankruptcy Law precludes Plaintiff’s
           causes of action against Richard Elliott.
       Section 727 says in pertinent part, “Except as provided in section 523 of
       this title, a discharge under subsection (a) of this section discharges the
       debtor from all debts that arose before the date of the order for relief under
       this chapter…”
       The alleged debt in this lawsuit arose in December 2015 well before the
       order of discharge. As such the causes of action in this matter should be
       summarily dismissed.
       b. Plaintiff has no evidence that Defendant Richard Elliott “willfully
           and maliciously” committed copyright or trademark infringement
           of the Plaintiff’s property. -Richard Elliott
Case 2:18-cv-00497-DAK-EJF Document 28 Filed 11/29/18 Page 5 of 6




   Section 523(a)(6) gives an exception to bankruptcy discharge if the
   tortfeasor commits “will and malicious injury by the debtor to another entity
   or to the property of another entity.”
   This was properly explained in Kawaauhau v. Geiger, 523 U.S. 57 (1998),
   wherein the United States Supreme Court held that the 523(a)(6)
   exception to bankruptcy discharge does NOT mean that every willful and
   malicious act obtains the discharge relief, only the willful and malicious act
   that was meant to cause the injury to the victim. Otherwise all acts that
   may be deemed willful and malicious but without intending to cause
   damage would be improperly subject to the bankruptcy exception.
   The Kaeaauhau ruling properly limits the discharge exception to cases
   involving intentional conduct by the debtor and insures that honest debtors
   will receive the fresh start to which they are entitled under the bankruptcy
   code.
   c. The United States Code grants an exception to copyright and
      trademark infringement-17 USC 107. -Richard Elliott and Magna
      Times, LLC.
   Sec. 17 USC 107 of the United States Code grants an exception to
   copyright and trademark violations sometimes referred to as the “Fair Use
   Doctrine”. It states in pertinent part:
   Notwithstanding the provisions of sections 106 and 106A, the fair use of a
   copyrighted work, including such use by reproduction in copies or phonorecords
   or by any other means specified by that section, for purposes such as criticism,
   comment, news reporting, teaching (including multiple copies for classroom use),
   scholarship, or research, is not an infringement of copyright. In determining
   whether the use made of a work in any particular case is a fair use the factors to
   be considered shall include—
   (1) the purpose and character of the use, including whether such use is of a
   commercial nature or is for nonprofit educational purposes;
   (2) the nature of the copyrighted work;
   (3) the amount and substantiality of the portion used in relation to the copyrighted
   work as a whole; and
   (4) the effect of the use upon the potential market for or value of the copyrighted
   work.
  Case 2:18-cv-00497-DAK-EJF Document 28 Filed 11/29/18 Page 6 of 6



      In the present case, Mr. Elliott used a quote by a local coach who was
      quoting Mr. Bell’s work on WIN in a local newspaper for reporting
      purposes only. There was no intent to diminish or otherwise hinder Mr.
      Bell’s protected work. In fact, it is more likely Mr. Bell received more
      exposure, notoriety, and business from the newspaper report than if it was
      not reported.
      In this matter, although Mr. Elliott published a quote made by a third party
      (a high school coach) who was quoting the Plaintiff’s protected work, there
      is no evidence that Mr. Elliott intended to cause Mr. Bell’s alleged injury, or
      even if he had any injury. As such, the Plaintiff’s complaint fails on it’s face
      for failure to state a claim upon which relief may be granted, and should
      be dismissed as to Richard Elliott.
      DATED this 29th day of November, 2018.

                                   s/s Jay L. Kessler__________
                                   Jay L. Kessler, Esq.




                           CERTIFICATE OF DELIVERY
       I hereby certify that on this 29th day of November, 2018, I sent via
electronically a true and correct copy of the foregoing Memorandum in Support of
Motion to Dismiss to the following:

Julianne P. Blanch, Esq.
Grace S. Pusavat, Esq.
Parsons Behle & Latimer
JBlanch@parsonsbehle.com
GPusuvat@parsonsbehele.com

C. Ashley Callahan, Esq.
Acallahan@callahanlawoffices.com
Sent electronically

Joshua G. Jones, Esq.
jjones@jgjoneslaw.com
Sent electronically
                                          s/s Jay L. Kessler_________________
                                          Jay L. Kessler
